Case 1:21-cv-00078-AW-GRJ Document 1-1 Filed 04/27/21 Page 1 of 12




                     EXHIBIT A
               Case 1:21-cv-00078-AW-GRJ Document 1-1 Filed 04/27/21 Page 2 of 12

Filing # 121863721 E-Filed 02/22/2021 11:07:25 PM



                                     IN AND FOR THE EIGHTH JUDICIAL CIRCUIT
                                      IN AND FOR ALACHUA COUNTY FLORIDA
                                              CIRCUIT CIVIL DIVISION



          KELLY GONZALEZ,
          an individual,
                                                                        CASE NO.:       2021 CA 495
                              Plaintiff,
             vs.

          GRAY TELEVISION,INC., d/b/a WCJB-
          TV20 NEWS,

                              Defendant.



                                             Complaint and Demand for Jury Trial

               COMES NOW, Plaintiff, Kelly Gonzalez, ("Plaintiff') an individual, and sues Defendant,

        GRAY TELEVISION,INC.,("Defendant"), a Foreign Profit Corporation, and files this Complaint

        and states as follows in support thereof:

                                                             Parties

        1.         Plaintiff, Kelly Gonzalez, is an individual and resides in Hillsborough County, Florida.

        2.         At all times material, Defendant, GRAY TELEVISION, INC., is a Foreign Profit

                   Corporation licensed to do business in Florida and doing business in Alachua County,

                   Florida.

                                                     Jurisdiction and Venue

        3.         This is an action for damages and other relief in excess of $30,000.00, exclusive of

                   attorney's fees, costs and interest. Jurisdiction is proper in this Court.

        4.         Venue is proper in the Eighth Judicial Circuit, pursuant to § 47.051, because the cause of

                   action accrued in Alachua County, Florida.




                                           "2021 CA 000495" 121863721 Filed at Alachua County Clerk 02/23/2021 08:15:00 AM EST
       Case 1:21-cv-00078-AW-GRJ Document 1-1 Filed 04/27/21 Page 3 of 12




                                        Factual Allegations

5.       All conditions precedent to bringing this action have been met.

6.       Plaintiff timely filed a charge with the Equal Employment Opportunity Commission. A

         copy of the charge is attached as Exhibit "A".

7.       A notification of Right to Sue was received from the Equal Employment Opportunity

         Commission on or about October 19, 2020, and a copy is attached as Exhibit "B".

8.       On or about August 8, 2016, Ms. Gonzalez began her employment with Defendant, GRAY

         TELEVISION GROUP,INC., as an Associate Producer.

9.       On or around November 2016, Ms. Gonzalez was promoted to the position of Weekend

         Reporter.

10.      As a Weekend Reporter, Ms. Gonzalez's stories were frequently featured more so than

         other Weekend Reporters employed by Defendant.

1 1.     Following Ms. Gonzalez's new promotion to Weekend Reporter, she received a new

        supervisor, Jon Levy, who led a campaign of abuse and discrimination.

12.     For example, the first incident occurred when Ms. Gonzalez and other female co-workers

        learned that a co-worker, Alan Spencer, was arrested for sexually assaulting and

        kidnapping a University of Florida student.

13.     As Ms. Gonzalez and other female co-workers read the police report, Mr. Levy openly

        defended Mr. Spencer.

14.     Mr. Levy's defense of Spencer left the female employees in total shock and disbelief.
      Case 1:21-cv-00078-AW-GRJ Document 1-1 Filed 04/27/21 Page 4 of 12




15.     Another example occurred when a Weekend Reporter failed to follow up on a news story.

        In response to another Weekend Reporter's failure, Mr. Levy, during a meeting, began

        banging on the desk and went on a profanity laced tirade toward Ms. Gonzalez.

16.     As the meeting continued, any time Ms. Gonzalez began to speak, Mr. Levy would

        interrupt her and tell her to,"shut the fuck up". Mr. Levy did not speak that way to any of

        the men in the room.

17.     Ms. Gonzalez believed that his profanity laced tirade was based on her sex and she reported

        Mr. Levy's outburst to Human Resources.

18.     After Ms. Gonzalez's complaint to Human Resources, Mr. Levy began a campaign of

        retaliation.

19.     Mr. Levy passed over Ms. Gonzalez for a promotion that was based on seniority. Instead,

       the position was filled by an unqualified new male hire. That hire was promptly fired for

       poor performance.

20.     Mr. Levy assigned Ms. Gonzalez the only work vehicle known for mechanical problems.

       This became a running joke at the station that Ms. Gonzalez must be in Mr. Levy's

       doghouse due to the vehicle assignment.

21.    Another incident occurred when Mr. Levy rushed Ms. Gonzalez into the studio to report

       breaking news. Ms. Gonzalez requested a monitor to check her appearance as customary.

       Mr. Levy denied the request. Ms. Gonzalez then went on air to report the breaking news.

22.    After the segment, Ms. Gonzalez looked around and saw that her female co-workers were

       stunned. Mr. Levy and the male co-workers began laughing. When Ms. Gonzalez viewed

       the playback of her performance, she then found that her breasts were partially exposed

       due to the placement of the microphone. Ms. Gonzalez burst into tears.
       Case 1:21-cv-00078-AW-GRJ Document 1-1 Filed 04/27/21 Page 5 of 12




23.       A few days after that incident, Mr. Levy created an enlarged still image of Ms. Gonzalez's

          partially exposed breast. He then showed the image in a meeting while the station owner

          was present.

24.       On or around October 24, 2017, after Mr. Levy was promoted to Station Manager,he ended

          his campaign of abuse and sex discrimination with one final act of retaliation by firing Ms.

         Gonzalez.



                             Count I Private Whistleblower Statute(§ 448.102)

25.      Plaintiff Realleges paragraphs 1 through 24 as though fully set forth herein.

26.      This is an action for damages pursuant to Florida's Private Whistleblower Statute. F.S.

         § 448.102 et seq.

27.      The retaliatory actions described above were conducted by Defendant through its

         agents or employees, in part or in total, because Plaintiff objected to or refused to

         participate in the activities, policies, or practices of Defendant which were violations

         of laws, rules or regulations. Specifically, Plaintiff complained of and/or objected to

         including but not limited to disparate treatment and hostile work environment based

         on her sex by her Manager, Jon Levy.

28.      As a direct and proximate result of the Defendant's unlawful conduct, Plaintiff has

         and will continue to suffer damages.

      WHEREFORE,Plaintiff requests an award of back pay, front pay, prejudgment interest, post

judgment interest, damages for all employment compensation; reasonable attorney's fees, court

costs and any other such damages as this honorable Court deems just.
    Case 1:21-cv-00078-AW-GRJ Document 1-1 Filed 04/27/21 Page 6 of 12




                                DEMAND FOR JURY TRIAL

The Plaintiff demands a trial by jury as to all counts.

Dated: February 22, 2021.
                                              Respectfully submitted,

                                              ROBERSON & ROBERSON P.A.


                                              /s/Deron T. Roberson Jr•.
                                              DERON T. ROBERSON,JR.
                                              Florida Bar Number 1011941
                                               AARON C. ROBERSON
                                              Florida Bar Number 1018139
                                              ROBERSON & ROBERSON P.A.
                                              Email: D.Roberson@robersonemploymentlaw.com
                                              A.Roberson@robersonemploymentlaw.corn
                                              Info@robersonemploymentlaw.com
                                               16057 Tampa Palms Blvd W.#231
                                              Tampa, Florida 33602
                                              Phone: 813.808.3688
                                              Attorneys for Plaintiff
Case 1:21-cv-00078-AW-GRJ Document 1-1 Filed 04/27/21 Page 7 of 12




           EXHIBIT A
                     Case 1:21-cv-00078-AW-GRJ Document 1-1 Filed 04/27/21 Page 8 of 12




                       CHARGE OF DiSCRiMINATION                                                                  amigo Present:0d To.                  Ageocy(ies) Charge No(s)
              Thi% lofq: itcalfthleo tty the 1,tittacy fY, o1().r4 :94.0                                                 j
                     statament argt oth:ut tottxmattottt befota. t-,,amptoo-9 ttqa. foon
                                                                                                                        X EE.00                            510-2018-06312
                                                           Florida Com mission On Human Fielations                                                                        and      EiT.C)C
                                                                       smro io,1;Auen,;),. 1 Ht;,•
 N g4cr1MtiVale Mr. MIMs

 Miss Kelly L. Gonzalez
                                                                                                    6;04ZIP




Narned is tho Employof, Labor Oig4nttAitnn, FrhplottyatiOnt Agency, Apprenfiointinip Committee, Or Slate or Local CiOttoffifoont:Agortny That ElofiAtiO
faittt•Mminated Agatnst Lila tat' Otherk 111 morn Owl Iwo /is! uodet PARTtfAARS Wow)
 Non                                                                                                                                                       fns   No, Ondu0o Acoa Co,10

WCJB 11/20 NEWS                                                                                                                       15 - 100               (352) 377-2020
Sirnnt Adttretts                                                                           CO; tioato atttl 11 tto-4a

6220 NW 43rd street, Gainesville, FL 32606

                                                                                                                                                             ,TV NO Ofh:1(a/e AtOil    Odel




L'Ihttt   fithItt-                                                                         ray. Stato an /JP 00-Jo



t:ocottAtf=fActot4 OASit0         ((:tatck 44),oprtate lion
                                                          -rear          '                                                                             imiNApoN 1-04)? PLAcE
                                                                                                                                                                         vth-it
  t
  r :j R,4(7                   COWA             [7)
                                                  .-
                                                  (]                     '     MAitp;.,N             1 NA                                   10-24-2016                 1.0-24-2017
          x      nr::
                    . TAUAIDN
                         0
                         ,"
                                      r
                                 1 (Spixify.;
                                                4.6F               0L9Atiit)TY                    t51N1 .. Y:!NFOF-IMA nON
                                                                                                                                                      CONTINuthp:,
                                                                                                                                                                 ; ACTM
       OAco            ;;;fit: 171;h14;;; ,       th r0;7:Ad. artjOrevitfi 0,161.60..
  I am a female who participated in activities protected by Title VII when I complained to management that my
  supervisor, Jon Levy. created a hostile week environment for female employees arid Sexually harassed me
  by screaming at me using curse words; including "F_K'' because he was upSot. Co-workers who witnessed
  this anti-feminist barrage of insults were shocked, Kevin Fries, News Director, Made Jon Levy apologize, but
  took no other action. I reported the incident to human resources. Kevin Fries was tired, and Jon Levy was
  promoted to News Director. While News Director Jon Levy made inappropriate sexually charged comments
  when. on air, a microphone malfunction caused my dress to be pulled down exposing some cleavage, Jon
  Levy printed out a blown-up picture of'my cleavage and berated me in his office for an admitted accident
  involving multiple staff members. John Levy passed me up for senionly-based weekday scheduling in favor
  of a newly hired male Michael Sorge, Jena levy passed me up for seniority-based reporter car preference for
  the newly hired Michael Sorge, John Levy passed me up for promotion to fill in weekend anchor for the newly
  hired Michael Sorge.
  All while Michael Sorge was oainq writing up and ultimately firod tor OPOr performance, Miehael Sor_go was
  w4nt lu ll criargta Owl wiN both the :KW:, otarf timo State Or footat Agency, if .n-i'/ I          INO1 All' -    i'Yhf4r1111fi.:05Sigy                         FietV."9,110oM
                 ION r5El(lnlillI. iii thartge my address of phone nomotar 6rd I Witt
::,:t:tooetztata fulty thttth them in tho tamest:4Q of my chatgo apx.,FdafiQe         thrftt
ptoattatirca                                                                                             sw(thr or affirm that t have reaq 1110 al/ova charge and that it Ift true to
(tiidat i4odtlf . tort.4ittit n-f porton/ that Ma abovo Lta truia and cortod,                          the hest of racy koowtotigo, information and bitot.
                                                                                                       e,6g,tourfc cr1 cow,    t.ANANT


                                                                                                                        01431 lrvOurku4 TO- FStlOTIL Mi. I -al, NATO
                                                              AL
                                                       it/f3t.lw Partr
                    Case 1:21-cv-00078-AW-GRJ Document 1-1 Filed 04/27/21 Page 9 of 12




                                                                                                                                                                     —.7
                       CHARGE OF DISCRIMINATION                                                           charge Presented                 A gencyfie:',1 Charge No(s)'
              Th$ term i$ attat,to by tab Priw$,ty At,t, of 104. ff,e$ eer,t,rvp-A                                    E.P/
                    stotrgriDt)taratoir,ar intoernalor bohne comfairt419 titit4 term
                                                                                                                      E0C                      510.2018-06312
                                                         Florida Commission On Human Relations                                                                   and EEOC
                                                                                Stdo)orkrat Avamy,
  less qualified and did not possess the seniority status that all these preferences were traditionally based on.
  Jon Levy consistently took adverse employment actions against me in retaliation. On October 24, 2017, Jon
  I      fired me "without cause,' but when I asked why stated that it was because I was not a 'team player," I
  believe I Was discriminated against because of my sex, female, and was retaliated against for protected Title
  VII activity in violation of Title VII of the Civil Rights Act of 1964, as amended,




                                                    --•




I ,,'Heil the:, eharge          both the                 $ State, t$,' k,cal Agoocy, it Arsy,
      adoiso iht ageoctot; if I ehonge ly addr $ or 1,-,hoe‘e nori,bor tAt,d I wet
eoerioroto hilly With Itlern in the uric essmg at tiny` r;.fiarge cn troceraavee Watt iticir
                                                                                                    3,4 Or Offi'M fh,Tif t have triad tho abovo charge ar   ii   t it i$ rruo to
 rroeiarc. o,,for ponaily of perjury Valk the abova if;. true and correct.                      ho best of my knowledge, mformation and
                                                                                                ''"NA irrPE OF COMRACNANI


                                                                                                                         -AN     -       Mi FhI   13.4
Case 1:21-cv-00078-AW-GRJ Document 1-1 Filed 04/27/21 Page 10 of 12



  be contacted. Otherwise, please be aware that a Notice of Right to Sue will be issued to
  you and it will expire within 90 days after you receive it.

  Sincerely,



  Robby Cedon
  Federal Investigator



  From: Kelly Gonzalez
  Sent: Tuesday, April 07, 2020 4:55 PM
  To: ROBBY CEDON
  Subject: Re: Pre-determination Letter, EEOC#510-2018-06312, Kelly L. Gonzalez v. WCJB
  TV20 News

  Hi Robby,

  Attached, is my response to the position statement. Thank you for your help and please
  let me know if you need anything else.

  Stay safe and healthy!

  Best,

  Kelly

  On Tue, Apr 7, 2020 at 10:15 AM Kelly Gonzalez <kel lylgonzalez91@gmail.com> wrote:
   Hi Robby,

   Thank you. I will get that to you shortly!

   Kelly Gonzalez




           On Apr 7, 2020, at 9:57 AM, ROBBY CEDON
           <ROBBY.CEDON@eeoc.gov> wrote:




           Good morning Ms. Gonzalez,

           Some information in the file seemed to indicate that the charge was
           filed untimely; however, I was able to verify that the charge was filed
           on time. That is why I asked you submit whatever that you to submit to
           me information which refutes information submitted by the
           Respondent. Please provide names and contact information (phone
           number/address) of any witnesses and any comparators who can
           support your claim. Otherwise, the Commission will make a decision
           based on the evidence currently in your file.

                                                2
Case 1:21-cv-00078-AW-GRJ Document 1-1 Filed 04/27/21 Page 11 of 12




          EXAIBIT B
                  Case 1:21-cv-00078-AW-GRJ Document 1-1 Filed 04/27/21 Page 12 of 12


 EEOC Form 161 (11116)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                 DISMISSAL AND NOTICE OF RIGHTS
 To:    Kelly L. Gonzalez                                                                     From.           Miami District Office
                                                                                                              Miami Tower,100 S E 2nd Street
                                                                                                              Suite 1500
                                                                                                              Miami, FL 33131

                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL(29CFR01601.7       1 0
 EEOC Charge No.                               EEOC Representative                                                                Telephone No.
                               Robby Cedon,
 510.2018-06312                Investigator                                                                                      (786)648-5865
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge faitto state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes,

                 Your charge was not timely filed with EEOC: in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       X         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes, No finding is made as to any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)


                                                        - NOTICE OF SUIT RIGHTS -
                                                 (See the additional Information attached to this form.)
Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act(EPA): EPA suits must be filed in federal or state court within 2 years(3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years(3 years)
before you file suit may not be collectible.

                                                                   On behalf of the  Commission
                                                                                 C1 g1 21
                                                                                 uurltd fly VW 4,3 Civ.NINd...,

                                         Maarissa Cosculluela                    04:e, 207111 119 19 16-.1:..21
                                                                                                              :(14X11'
                                                                                                                                   10/19/2020
Enclosures(s)                                                                                                                          (Date Mailed)
                                                For         BRADLEY A. ANDERSON,
                                                             Acting District Director
cc:
           Respondent's Representative

           WCJB TV20 News
           c/o. J Fielding Douthat, Jr., Esq.
           Woods Rogers PLC
           Riverfront Plaza, West Tower
           901 East Byrd Street, Suite 1550
           Richmond, VA 23219
